         Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 1 of 14



 1   GREGORY M. SAYLIN (SBN 185328)
     STEPHEN A. TENSMEYER (SBN 312030)
 2   DAVID R. WILLIAMS (SBN 311927)
     HOLLAND & HART LLP
 3   222 South Main Street, Suite 2200
     Salt Lake City, UT 84101-2194
 4   Telephone: 801.799.5800
     Facsimile:     801.799.5700
 5
     Attorneys for Petitioner USANA Health Sciences, Inc.
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10

11   USANA Health Sciences, Inc.,                   Case No: 21-80158

12                  Subpoenaing Party,              (Case No. 2:17-cv-00925-HCN-JCB pending
                                                    District of Utah)
13          v.

14   YOUTUBE, Inc. c/o Google LLC,                  USANA HEALTH SCIENCES, INC.’S
                                                    NOTICE OF MOTION AND MOTION TO
15                  Subpoeaned Party.               COMPEL COMPLIANCE WITH A
                                                    SUBPOENA PURSUANT TO FRCP
16                                                  45(d)(2)(B)(i); MEMORANDUM OF
                                                    POINTS AND AUTHORITIES IN
17                                                  SUPPORT THEREOF

18                                                  Courtroom:

19                                                  Date:        TBD

20                                                  Time:        TBD

21

22

23

24

25

26

27
28

                                                   -1-
       Case No. 21-80158                                                       Motion to Compel
         Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 2 of 14



 1                               NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3            PLEASE TAKE NOTICE that at a date and time at the convenience of the Court, in the
 4   Courtroom of the Honorable _______________ of the above-referenced court, located at
 5   __________________, the Subpoenaing Party, USANA Health Sciences, Inc. (“USANA”), will
 6   and hereby does move the Court for an order compelling the Subpoenaed Party YouTube, Inc. c/o
 7   Google LLC (“Google”) to comply with the third party subpoena and request for documents issued
 8   by USANA.
 9            This Motion is based on this Notice of Motion, the supporting Memorandum and Points of
10   Authorities, the accompanying Declaration of Tyson C. Horrocks In Support of USANA’s Motion
11   to Compel (“Horrocks Decl.”) and the exhibits attached thereto, and such other written or oral
12   argument as may be presented at or before the time this motion is taken under submission by the
13   Court.
14                             STATEMENT OF RELIEF REQUESTED
15            Pursuant to Federal Rule of Civil Procedure 45, USANA respectfully requests an order
16   requiring Google to comply with the subpoena served on it in the underlying litigation, Elizabeth
17   Strand et al. v. USANA Health Sciences, Inc., Case No. 2:17-cv-00925-HCN-JCB, pending in the
18   United States District Court for the District of Utah (the “Underlying Litigation”).
19                                MEET AND CONFER STATEMENT
20            The parties met and conferred regarding the relief requested in this motion on multiple
21   occasions between February 24, 2021 and May 26, 2021 but were unable to reach agreement. See
22   Horrocks Decl. ¶ 14; id. Exs. D, E, and F.
23

24

25

26

27
28

                                                      -2-
       Case No. 21-80158                                                                Motion to Compel
            Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 3 of 14



 1                            MEMORANDUM OF POINTS AND AUTHORITIES
 2             Pursuant to Federal Rule of Civil Procedure 45(d)(2)(B)(i), Subpoenaing Party USANA
 3   hereby moves the above-titled court for a motion compelling compliance with the subpoena served
 4   upon the Subpoenaed Party Google on or about February 5, 2021 (the “Subpoena”). A copy of the
 5   Subpoena is attached as Exhibit A to the Horrocks Declaration.
 6   I.        INTRODUCTION
 7             In the Subpoena, USANA seeks basic information that is easily accessible by Google, that
 8   cannot be obtained from any other source, and that is critical to its defense of a significant lawsuit
 9   against it. USANA has been sued, with Plaintiffs claiming damages in the millions of dollars, on
10   the alleged basis that USANA’s termination of a contractual relationship in 2011 was unlawful.
11   That termination was based in part on the promotional presentation recorded in the videos for
12   which information is sought in the Subpoena. According to Plaintiffs, USANA’s termination is
13   unjustified unless there is specific evidence that these promotional presentations actually reached
14   USANA’s customers and/or distributors, and it cannot be disputed that evidence that the videos
15   did reach them would be sufficient on its own to justify the termination. Horrocks Decl., Ex. G at
16   29. If the promotional videos reached USANA’s customers and/or distributors, then Plaintiffs
17   breached their obligations, and USANA’s termination of the contractual relationship was lawful.
18             In light of the importance of this issue, USANA has searched diligently for direct evidence
19   showing the particular individuals who were exposed to these promotional presentations. But every
20   party and non-party witness that USANA has deposed in this action has claimed not to know or
21   remember, or not to have documents showing, who viewed the promotional presentations. Neither
22   Plaintiffs, nor the presenter in the videos, nor those who posted the videos, nor the company that
23   hosted the presentation in the videos, nor the company whose products were being endorsed has
24   any record of attendees. Id. ¶¶ 5-13; id. Ex. C-1. After exhausting every other conceivable option,
25   USANA issued the Subpoena to Google to compel production of documents showing the audience
26   reached by these promotional videos. This information alone could—and USANA believes it
27   will—justify judgment in USANA’s favor. USANA therefore has a strong interest in uncovering
28   this evidence.

                                                        -3-
          Case No. 21-80158                                                               Motion to Compel
           Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 4 of 14



 1            In contrast to this strong interest, Google offers no legitimate basis for failing to comply
 2   with the Subpoena. Although Google has served boilerplate objections of burden and vagueness,
 3   it has demonstrated no inability to identify the relevant information or to retrieve it quickly and
 4   easily. Moreover, although Google also objects to the Subpoena based on the First Amendment to
 5   the United States Constitution, the information at issue here—the aggregated identity of those
 6   exposed to particular promotional advertising—implicates no First Amendment concerns. And
 7   even if there were such concerns, the relevant caselaw makes clear that USANA’s need for the
 8   evidence nevertheless warrants disclosure. This is particularly true because of the Standard
 9   Protective Order in the Underlying Litigation, which provides robust protections for private or
10   confidential information. For these reasons, USANA respectfully requests that the Court order
11   prompt compliance with the Subpoena.
12   II.      BACKGROUND
13            USANA is a Utah corporation that supplies and markets nutritional and personal care
14   products. See Horrocks Decl., Ex. B (“Second Am. Compl.”) ¶ 6. From 1995 until 2011, USANA
15   had a contractual relationship with a distributor named Elizabeth Strand. Id. ¶ 11. As part of this
16   relationship, Ms. Strand agreed to and was bound by certain terms and conditions, including a
17   requirement that neither she nor anyone in her immediate household would promote or present any
18   other network marketing business to USANA distributors or customers. Id. ¶¶ 32-34. On or about
19   August 9, 2011, Ms. Strand’s spouse, Dr. Ray Strand, who had previously endorsed USANA
20   products and ran a website and distributed other materials directed toward USANA distributors
21   and customers, endorsed Ariix, a competing network marketing business, to USANA distributors
22   and customers, in the form of a “webinar” presentation promoting Ariix’s products, which was
                                                                         1
23   recorded and later posted on YouTube.com. See id. ¶¶ 49-50. The following day, USANA
24   initiated an investigation that determined that Ms. Strand had violated USANA’s policies and
25   procedures because a member of her household promoted a competitor to USANA customers
26

27   1
      The “webinar” itself was posted to YouTube in the form of the 41-minute video identified in
28   Exhibit 2 to the Subpoena. Exhibit 1 to the Subpoena is a 35-second video of Dr. Strand endorsing
     Ariix and its products.
                                                        -4-
         Case No. 21-80158                                                                Motion to Compel
         Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 5 of 14



 1   and/or distributors. Following this investigation, USANA terminated Ms. Strand’s distributorship
 2   on or about September 8, 2011. Id. ¶¶ 51-52.
 3          Nearly six years later, on August 15, 2017, Ms. Strand and the entity through which she
 4   operated filed suit against USANA, claiming that there had been no violation of USANA’s policies
 5   and procedures and thus that USANA’s termination of her distributorship constituted a breach of
 6   contract. This Underlying Litigation, from which the Subpoena arises, is pending in the United
 7   States District Court for the District of Utah before the Honorable Howard C. Nielson, Jr., Case
 8   No. 2:17-cv-00925-HCN-JCB. The operative complaint in the Underlying Litigation, the Second
 9   Amended Complaint, is attached as Exhibit B to the Horrocks Declaration.
10          By the time Ms. Strand filed her lawsuit, memories regarding the underlying events had
11   faded and documentary evidence was in some instances difficult to locate. In the years since the
12   Underlying Litigation began, USANA has focused its discovery efforts on the parties to the lawsuit
13   and has made every effort to gain the at-issue information. Among other things, USANA has asked
14   virtually every witness it has deposed about this issue, has issued and filed a motion to compel on
15   extensive party discovery addressing the issue, has engaged in formal and informal efforts to obtain
16   data from the technology company that originally hosted the webinar, and has subpoenaed
17   numerous third parties who may have relevant documents, including Dr. Strand, the competitor
18   itself, and those who posted the videos. Horrocks Decl. ¶¶ 5-13; id. Ex. C. These efforts have
19   yielded important evidence about the scope of the broadcast of the videos, but they have not
20   yielded direct evidence of the particular USANA associates and customers who viewed them. Id.
21   ¶ 5. USANA initially subpoenaed Google in approximately October 2018 as part of its efforts to
22   obtain relevant information. Id. ¶ 2. However, after discussions with Google, USANA agreed to
23   withdraw this subpoena and first pursue other avenues of discovery. Id.
24          After exhausting all other options through the discovery described above, USANA served
25   the Subpoena on Google on or about February 12, 2021. The Subpoena sought narrow information
26   regarding the audience for the promotional videos. See id., Ex. A at 2-3. On or about February 24,
27   2021, Google objected to the Subpoena on several grounds. See id. Ex. D. Through counsel,
28   USANA responded to these objections and sought a mutually agreeable resolution to obtain the

                                                      -5-
       Case No. 21-80158                                                                 Motion to Compel
            Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 6 of 14



 1   relevant information. See id. Ex. E. After several phone calls and attempts to meet and confer,
 2   Google eventually refused to provide any documents or information whatsoever in response to the
 3   Subpoena. See id. Ex. F. USANA now files this motion to compel compliance with the Subpoena.
 4   Pursuant to Federal Rule of Civil Procedure 45(d)(2)(B)(i), this motion is brought in the Northern
 5   District of California, which Google has indicated is the “district where compliance is required.”
 6   See id. at 2.
 7   III.     LEGAL STANDARD
 8            Federal Rule of Civil Procedure 26(b)(1) allows parties to “obtain discovery regarding any
 9   matter, not privileged, that is relevant to the claim or defense of any party.” Rule 45 allows parties
10   to obtain discovery from non-parties by issuing third-party subpoenas, and it is “well established
11   that the scope of discovery under a subpoena issued pursuant to Rule 45 is the same as the scope
12   of discovery allowed under Rule 26(b)(1).” Painters Joint Comm. v. Emple. Painters Tr. Health
13   & Welfare Fund, 2011 U.S. Dist. LEXIS 113278, at *15 (D. Nev. Sep. 28, 2011). These rules are
14   liberally interpreted to permit wide-ranging discovery of all information reasonably calculated to
15   lead to discovery of admissible evidence, even if the information sought would not itself be
16   admissible at trial. United States v. Torrance, 164 F.R.D. 493, 495 (C.D. Cal. 1995); Fed. R. Civ.
17   P. 26(b)(1). Moreover, “the party opposing discovery bears the burden of showing the discovery
18   is overly broad and duly burdensome, or not relevant.” Painters Joint Comm., 2011 U.S. Dist.
19   LEXIS 113278, at *20.
20   IV.      ARGUMENT
21            USANA’s Subpoena seeks information that is highly relevant to a core defense to
22   Plaintiffs’ claims, and none of Google’s objections to the Subpoena has merit. The Court should
23   order Google to comply with the Subpoena and provide the requested documents.
24            A.     The Subpoena Seeks Relevant Information Proportional to the Needs of the Case.
25            The United States Supreme Court “has more than once declared that the deposition-
26   discovery rules” of the Federal Rules of Civil Procedure, including Rule 45, “are to be accorded a
27   broad and liberal treatment to effect their purpose of adequately informing the litigants in civil
28   trials.” Herbert v. Lando, 441 U.S. 153, 177 (1979). In this case, the Subpoena seeks information

                                                       -6-
       Case No. 21-80158                                                                  Motion to Compel
          Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 7 of 14



 1   “demonstrating the identity of any person who liked, disliked, posted a comment, or otherwise
 2   interacted with” two specifically identified promotional videos. Horrocks Decl., Ex. A at 2-3. This
 3   information not only falls well within the broad parameters of Rule 45 and Rule 26, it is
 4   unquestionably probative and dispositive evidence supporting USANA’s defense of the case
 5   against it.
 6           As described above, USANA is a defendant in a lawsuit in which the plaintiff, Ms. Strand,
 7   claims that she did not violate USANA’s policies and procedures and thus that USANA’s
 8   termination of her distributorship in September 2011 was unlawful. Id. ¶ 4. USANA’s policies and
 9   procedures in place in 2011 prohibited a distributor or any member of the distributor’s household
10   from promoting competing products to USANA distributors or customers. In this case, Plaintiffs
11   have claimed that this provision was not violated unless the promotional videos in question in fact
12   reached USANA distributors or customers. Id., Ex. G at 29 (statement of Plaintiff’s counsel: “I
13   think that under the terms of the contract, that really a USANA representative or customer has to
14   view the webinar in order for there to actually be a breach.”).
15           Plaintiffs have made clear that they intend to move for summary adjudication based on the
16   lack of evidence that a USANA distributor or customer saw the Webinar, and USANA is
17   determined to obtain evidence to establish these dispositive facts. If USANA can demonstrate that
18   the audience for the promotional videos in question included USANA distributors or customers, it
19   would conclusively demonstrate that Ms. Strand violated the policies and procedures and that her
20   termination was therefore lawful. However, despite years of pursuing discovery, Plaintiffs and
21   related third parties have claimed to have no evidence, such as attendance records, showing the
22   particular individuals who were exposed to these promotional videos. Google is now the only
23   source that possesses such information, particularly in a way that is not subject to fading memories
24   or potential evidentiary objections. Thus, far from being duplicative or cumulative, the evidence
25   sought by the Subpoena is unique and highly relevant to USANA’s defense of Plaintiffs’ claims.
26           The information at issue here goes well beyond the minimum standard of the Federal Rules
27   of Civil Procedure, which allow discovery for any information that “appears reasonably calculated
28   to lead to the discovery of admissible evidence.” See Fed. R. Civ. P. 26(b)(1). The information

                                                       -7-
       Case No. 21-80158                                                                 Motion to Compel
           Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 8 of 14



 1   sought by the Subpoena—the identity of those that viewed, liked/disliked, or commented on the
 2   videos—is itself admissible evidence and is directly relevant to determining whether Ms. Strand
 3   breached her contractual obligations under USANA’s policies and procedures. Without this
 4   information, USANA may be unfairly hamstrung in its ability to defend itself against Ms. Strand’s
 5   claims.
 6             For the same reasons, the information sought by the Subpoena is “proportional to the needs
 7   of the case.” Fed. R. Civ. P. 26(b)(1). This information is perhaps the most direct and relevant
 8   evidence bearing on the most important issue in the case—whether Ms. Strand breached USANA’s
 9   policies and procedures. Particularly given the substantial damages requested by Ms. Strand, the
10   limited and readily accessible information sought by the Subpoena easily meets the low threshold
11   for discoverability outlined in the Federal Rules of Civil Procedure. See id. (describing factors in
12   evaluating proportionality, including “the importance of the issues at stake . . . , the amount in
13   controversy, the parties’ relative access to relevant information, . . . [and] the importance of the
                                            2
14   discovery in resolving the issues[.]”).
15             B.     The Subpoena is Not Unduly Burdensome or Overbroad.
16             Google has objected to the Subpoena on the basis that it purportedly imposes an “undue
17   burden” and that it “seeks information already in a party’s possession or available to a party from
18

19   2
       In its correspondence with USANA, Google has claimed that “Google does not understand how
20   this proposed non-party discovery is relevant” because “[i]f [USANA] based its termination
     decision on the mere existence and posting of the videos, then there is no need to identify the
21   commenters, interactors, and viewers[.]” Horrocks Decl., Ex. F at 1. However, as USANA has
     explained, its termination of Ms. Strand was based not merely on the existence of the videos, but
22
     on the fact that the information contained in the videos was intended to and did reach USANA
23   customers and distributors. And while USANA’s investigation concluded this fact at the time of
     the termination, memories of specific identities have faded and any documentary evidence thereof
24   is no long accessible. Third-party confirmation of the fact of viewing by USANA customers and/or
     distributors from an incontrovertible source and in a form that is unquestionably admissible at trial
25   obviously of great value to the defendant here, and is the most direct and decisive evidence possible
26   to demonstrate this fact and thus will best facilitate “the just, speedy, and inexpensive
     determination of [this] action[.]” Fed. R. Civ. P. 1; Bland v. Fairfax Cty., 275 F.R.D. 466, 469
27   (E.D. Va. 2011) (noting that Rule 45 is “constru[ed]” and “administer[ed] . . . to secure the speedy
     and inexpensive determination of every action”). In any event, “the party opposing discovery bears
28   the burden of showing the discovery is overly broad and duly burdensome, or not relevant,” and
     Google has not met this burden. Painters Joint Comm., 2011 U.S. Dist. LEXIS 113278, at *20.
                                                        -8-
         Case No. 21-80158                                                               Motion to Compel
         Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 9 of 14



 1   some other source (including public sources)[.]” Horrocks Decl., Ex. D at 2. Google is mistaken.
 2   USANA has already exhausted every other possible avenue for obtaining the information it
 3   seeks—the particular individuals reached by the promotional statements in question. Id. ¶¶ 5-13.
 4   As described above, USANA has left no stone unturned—whether through party discovery, third-
 5   party subpoenas, informal investigation efforts, or otherwise—to obtain this information. Google’s
 6   suggestion that this information is available from public sources is also false. Id. Indeed, it is
 7   precisely because USANA was unable to obtain the relevant information from the public postings
 8   of the videos in question that a Subpoena was necessary.
 9          In its objections and correspondence, Google has also suggested that USANA’s requests
10   are unreasonable because USANA unreasonably delayed its request since the time of the
11   termination many years ago. See id. Ex. F at 3. But this delay was entirely outside of USANA’s
12   control and is instead a result of Plaintiffs’ decision to wait nearly six years before filing their
13   complaint. Indeed, the passage of time is one of the chief reasons that USANA’s discovery of this
14   information is so vital; many witnesses are often understandably unable to recall whether they
15   were exposed to a particular promotional video ten years ago. In short, the passage of time simply
16   reinforces the fact that Google is likely in sole possession of this important information.
17          Google has also offered no explanation for its conclusory statement that complying with
18   the Subpoena would constitute an “undue burden” or that the requests are “vague.” Id., Ex. D at 2.
19   USANA has been as precise as possible regarding the information sought, including identifying
20   the promotional videos both through web addresses and screenshots. There is no further
21   information in USANA’s possession that it can provide to Google, and what it has provided is
22   more than sufficient to retrieve the requested information. Retrieving the requested information is
23   simply a matter of determining the accounts associated with likes, dislikes, views, or comments
24   on the two videos in question. Although Google protests that it would “need to employ engineering
25   resources to try to identify responsive data,” even this vague description suggests that the process
26   for responding to the Subpoena is straightforward and that Google already has sufficient
27   information to conduct the search. Id., Ex. F at 2.
28

                                                       -9-
       Case No. 21-80158                                                                 Motion to Compel
         Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 10 of 14



 1          Google has not identified any burden whatsoever in responding to the Subpoena, let alone
 2   a burden that is “undue.” Painters Joint Comm., 2011 U.S. Dist. LEXIS 113278, at *16 (“[T]he
 3   party opposing discovery bears the burden of showing the discovery is overly broad and duly
 4   burdensome, or not relevant[.]”). Google has not described the resources that would be required at
 5   all, nor has it identified any reason why obtaining this information would require anything more
 6   than a few mouse-clicks. The videos themselves show clearly the number of likes, dislikes,
 7   comments, and views. Responding to the Subpoena would require merely looking behind those
 8   numbers to find the associated accounts. It is simply not plausible for Google to suggest that
 9   obtaining this information would present an “undue burden” for one of the largest companies in
10   the world.
11          Nevertheless, in an effort to resolve any disputes and avoid burdening the Court, USANA
12   suggested several limitations, including limiting the time frame for the requested information to
13   the one-year period after the videos were posted in August 2011. See Horrocks Decl. ¶ 14; id. Ex.
14   F at 1. Despite USANA’s attempts to reach a good-faith resolution and impose the least possible
15   burden on Google and any other third parties, Google has still refused to produce any documents
16   in response to the Subpoena. Id., Ex. F.
17          C.      Compliance with the Subpoena Would Not Impinge on Any Third Parties’ First
18                  Amendment Rights.
19          Finally, Google objects “to the extent that the Subpoena asks for Google to disclose the
20   identity of Google users who posted certain reviews or certain content, which implicates the First
21   Amendment rights of Google users[.]” Id., Ex. D at 1. The premise of this objection is incorrect.
22   As described above, the Subpoena seeks information “demonstrating the identity of any person
23   who liked, disliked, posted a comment, or otherwise interacted with” the promotional videos in
24   question. Id., Ex. A at 2-3. The Subpoena seeks this information only in aggregated form. In other
25   words, USANA does not seek to know specifically who liked and who disliked the videos; nor
26   does it seek to tie any particular user to any comments. Instead, the Subpoena seeks only to
27   discover, in a general and undifferentiated manner, the group of people who interacted with or
28

                                                     -10-
       Case No. 21-80158                                                               Motion to Compel
         Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 11 of 14



 1   were reached by (whether through liking, disliking, commenting, or merely viewing) the
 2   promotional videos in question.
 3           Such a procedure raises no First Amendment concerns whatsoever. Being identified as a
 4   person who was exposed to an advertisement does not implicate, let alone violate, anyone’s right
 5   to free speech. Cf. Posadas de P.R. Assocs. v. Tourism Co., 478 U.S. 328, 340 (1986) (discussing
 6   limited constitutional protections for commercial speech). Indeed, plaintiffs regularly obtain
 7   discovery revealing the identity of otherwise unknown individuals who were exposed to
 8   advertisements or other statements from a defendant. See Asis Internet Servs. v. Active Response
 9   Grp., 2008 U.S. Dist. LEXIS 109818, at *13 (N.D. Cal. May 20, 2008) (granting discovery of
10   contact information for thousands of individuals who received email messages and holding that
11   “[t]he privacy interest here is negligible”); Krueger v. Wyeth, Inc., 310 F.R.D. 468, 474 (S.D. Cal.
12   2015) (describing discoverable information including “pharmacy/medical records, sales call notes,
13   and advertising records” meant to identify individuals “who were exposed to defendants’
14   representations regarding the drugs in relation to risks of breast cancer, heart disease, or
15   Alzheimer’s disease”); Pioneer Elecs. (USA), Inc. v. Superior Ct., 40 Cal. 4th 360, 364 (2007)
16   (allowing discovery, under appropriate safeguards, of the “names and contact information” of
17   individuals who had complained to the defendant company about the allegedly defective DVD
18   players at issue); Khalilpour v. CELLCO P’ship, 2010 WL 1267749, at *2 (N.D. Cal. Apr. 1, 2010)
19   (“The disclosure of names, addresses, social security numbers, and telephone numbers is a
20   common practice in the class action context.”). More generally, discovery is not prohibited by the
21   First Amendment or any other principle of privacy simply because it reveals the identity of third
22   parties. See, e.g., BofI Fed. Bank v. Erhart, 2016 WL 4150983, at *1 (S.D. Cal. Aug. 5, 2016)
23   (granting discovery of “communications with third parties”); Kutik v. SharedXpertise Media, LLC,
24   2012 WL 1435288, at *3 (D. Conn. Apr. 25, 2012) (ordering production of list of attendees at
25   conference on attorney’s eyes only basis). Disclosure is particularly warranted in this case because
26   USANA is not seeking to assert its own claim but is instead an unwilling defendant attempting to
27   defend itself.
28

                                                      -11-
       Case No. 21-80158                                                                 Motion to Compel
         Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 12 of 14



 1          Moreover, even if the Subpoena did raise First Amendment or privacy concerns, disclosure
 2   would still be justified in this case. In its meet and confer correspondence related to the Subpoena,
 3   Google has asserted that the First Amendment issues it claims are implicated by the Subpoena
 4   should be evaluated under the factors articulated in Doe v. 2themart.com Inc., 140 F. Supp. 2d
 5   1088 (W.D. Wash. 2001). The test described in that case allows for discovery revealing the identity
 6   of non-parties engaged in protected speech if “(1) the subpoena seeking the information was issued
 7   in good faith and not for any improper purpose, (2) the information sought relates to a core claim
 8   or defense, (3) the identifying information is directly and materially relevant to that claim or
 9   defense, and (4) information sufficient to establish or to disprove that claim or defense is
10   unavailable from any other source.” Id. at 1095.
11          In this case, all of these factors point strongly toward granting the Motion. USANA’s
12   requested discovery is made in good faith. Indeed, there is no plausible bad-faith reason or ulterior
13   motive for USANA seeking the identities of those who viewed two promotional videos from a
14   decade ago other than to defend itself in the Underlying Litigation. The information also relates
15   and is directly and materially relevant to a core defense—that Ms. Strand violated USANA’s
16   policies and procedures because, despite her recent denials, the promotional videos in question did
17   in fact reach USANA customers and distributors. The evidence sought by the Subpoena is not only
18   relevant to this action, it could on its own be enough to justify judgment in USANA’s favor.
19          Finally, this same information is not available from any other source. As described above,
20   USANA has spent years pursuing discovery from Plaintiffs and related third parties, and they have
21   purported to have no information showing the particular individuals who were exposed to these
22   promotional materials. Horrocks Decl. ¶¶ 5-13; id. Ex. C. At this stage, Google’s records constitute
23   the only direct and incontrovertible evidence showing such information. Thus, even if Google or
24   its accountholders had some interest in not revealing aggregated audience data, this interest would
25   be overwhelmingly outweighed by the importance of the information in rebutting the claims
26   against USANA. See Williams v. Superior Court, 3 Cal. 5th 531, 552 (2017) (holding that even
27   when discovery subjects “a legally protected privacy interest” to “a threatened intrusion that is
28

                                                        -12-
       Case No. 21-80158                                                                 Motion to Compel
          Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 13 of 14



 1   serious,” the discovery is still appropriate if disclosure would service “legitimate and important
 2   countervailing interests”).
 3            Finally, any concerns regarding the privacy of viewers’ identities would be resolved by the
 4   existence of a protective order that strictly limits the use of any information provided. The Standard
 5   Protective Order in force in the Underlying Litigation provides that any party receiving
 6   confidential information “shall use the information only for purposes of this action and for no other
 7   action, and shall not use it for any business or other commercial purpose, and shall not use it for
 8   filing or prosecuting any patent application (of any type) or patent reissue or reexamination
 9   request, and shall not disclose it to any person, except as hereinafter provided.” United States
10   District Court for the District of Utah, Standard Protective Order, Horrocks Decl., Ex. H § 5;
11   Second Am. Compl. at 1-21 (copy of Standard Protective Order in force in the underlying action
12   attached to Second Amended Complaint). The Standard Protective Order also allows documents
13   to be designated as Confidential – Attorney’s Eyes Only, which provides for even stricter
14   protections and is specifically intended to cover documents that reveal “the identity of . . . potential
15   and actual customers[.]” Id. § 2(b).
16            These safeguards are more than sufficient to address any real or perceived concerns
17   regarding the privacy of the information at issue. See, e.g., Mixt Greens v. Sprout Cafe, 2010 U.S.
18   Dist. LEXIS 69695, at *3 (N.D. Cal. June 21, 2010) (compelling discovery and describing privacy
19   objection as being “without any merit because any privacy concerns could have been addressed by
20   a protective order limiting the disclosure e.g., for attorney’s eyes only”); Asis Internet Servs., 2008
21   U.S. Dist. LEXIS 109818, at *13-*14 (“[I]f intrusion into privacy is limited and ‘confidential
22   information is carefully shielded from disclosure except to those who have a legitimate need to
23   know, privacy concerns are assuaged.’”) (quoting Hill v. National Collegiate Athletic Assn., 7
24   Cal.4th 1, 38 (1994)). In addition to these safeguards, USANA is also open to any other appropriate
                                                                                                         3
25   safeguards that the Court believes are warranted, including notice to the relevant third parties.
26
     3
27    In its Objections, Google has stated that it “objects to the Subpoena to the extent it fails to allow
     sufficient time for Google to notify the affected user[.]” Horrocks Decl., Ex. H at 1. However,
28   USANA has worked with Google in good faith for four months to resolve any concerns and has
     specifically indicated its willingness to consent to any reasonable procedure for notice to affected
                                                        -13-
         Case No. 21-80158                                                                  Motion to Compel
         Case 5:21-mc-80158 Document 1 Filed 07/03/21 Page 14 of 14



 1            V.     CONCLUSION
 2            For the foregoing reasons, USANA respectfully requests that this Court issue an order
 3   compelling Google’s compliance with the Subpoena.
 4
      Dated: July 3, 2021                                   HOLLAND & HART LLP
 5

 6                                                          /s/ Gregory M. Saylin
                                                    By:     Gregory M. Saylin
 7
                                                            Attorneys for Plaintiff, USANA
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22
     16970587_v4
23

24

25

26

27
28   users. Thus, any time pressure in giving notice is of Google’s own making and is not an appropriate
     ground to deny enforcement of the Subpoena.
                                                     -14-
       Case No. 21-80158                                                                Motion to Compel
